DETAILED ACTION
This Office Action is in response to RCE filed December 21, 2020.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 21 is objected to because of the following informalities: on line 17, “one of the layers” should be replaced with “one of the plurality of layers” to avoid indefiniteness, because “the layers” as currently recited may include “the superficial layer” without Applicants’ specifically claiming what “the layers” refer to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 26, 27, 32-35 and 41-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 21, Applicants did not originally disclose the limitation “said source and drain zones being formed by ion implantation into the superficial layer covered only by the remainder of the protective layer and by the gate, using the gate as a mask (emphasis added)” recited on lines 24-26, because (a) as Applicants argue on page 9 of the REMARKS filed November 24, 2020, “In Claim 21 the source and drain zones are formed through ion implantation into the superficial layer covered by only the remainder of the protective layer and the gate, and the gate is used as a mask”, (b) however, the superficial layer 132 is also covered by the top triangular portions of the STI regions during the ion implantation 180 as shown in Fig. 3f of current application, which also block implanted ions together with the remainder of the protective layer 131 and the gate, and (c) for the limitation cited above to be compliant with the written description requirement, the STI regions should have vertical sidewalls that do not block portions of the implanted ions, which Applicants did not originally disclose.  Claims 22, 23, 26, 27, 32-35 and 41-46 depend on claim 21, and therefore, claims 22, 23, 26, 27, 32-35 and 41-46 also fail to comply with the written description requirement.

Response to Arguments
Applicants’ arguments with respect to claim 21 have been considered but are moot because the arguments do not apply to the rejection being used in the current rejection, because of the new matter issue discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diaz et al. (US 7,429,769)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 13, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815